17-844
     Singh v. Sessions
                                                                                  BIA
                                                                             Wright, IJ
                                                                          A205 922 840
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 16th day of October, two thousand eighteen.
 5
 6   PRESENT:
 7            GERARD E. LYNCH,
 8            DENNY CHIN,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12   TAKHVINDER SINGH,
13            Petitioner,
14
15                       v.                                      17-844
16                                                               NAC
17   JEFFERSON B. SESSIONS III,
18   UNITED STATES ATTORNEY GENERAL,
19            Respondent.
20   _____________________________________
21
22   FOR PETITIONER:                     Dalbir Singh, Dalbir Singh &
23                                       Associates, New York, NY.
24
25   FOR RESPONDENT:                     Chad A. Readler, Principal Deputy
26                                       Assistant Attorney General;
27                                       Russell J. E. Verby, Senior
28                                       Litigation Counsel; Kristin
29                                       Moresi, Trial Attorney, Office of
30                                       Immigration Litigation, United
31                                       States Department of Justice,
32                                       Washington, DC.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5        Petitioner Takhvinder Singh, a native and citizen of

6    India, seeks review of a February 24, 2017, decision of the

7    BIA affirming an August 24, 2016, decision of an Immigration

8    Judge (“IJ”) denying Singh’s application for withholding of

9    removal    and   relief   under    the   Convention    Against   Torture

10   (“CAT”).     In re Takhvinder Singh, No. A 205 922 840 (B.I.A.

11   Feb. 24, 2017), aff’g No. A 205 922 840 (Immig. Ct. N.Y. City

12   Aug. 24, 2016).     We assume the parties’ familiarity with the

13   underlying facts and procedural history in this case.

14       We have reviewed the decisions of both the BIA and the

15   IJ “for the sake of completeness.”             Wangchuck v. Dep’t of

16   Homeland   Sec.,   448 F.3d 524,   528   (2d   Cir.   2006).     The

17   applicable standards of review are well established.                 See 8

18   U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510,

19   513 (2d Cir. 2009).

20       “The testimony of the applicant may be sufficient to

21   sustain the applicant’s burden without corroboration, but
                                         2
1    only if the applicant satisfies the trier of fact that the

2    applicant’s testimony is credible, is persuasive, and refers

3    to     specific   facts   sufficient      to   demonstrate   that   the

4    applicant is a refugee.”          8 U.S.C. § 1158(b)(1)(B)(ii); see

5    id. § 1231(b)(3)(C).           “Where the trier of fact determines

6    that the applicant should provide evidence that corroborates

7    otherwise credible testimony, such evidence must be provided

8    unless the applicant does not have the evidence and cannot

9    reasonably obtain the evidence.”            Id. § 1158(b)(1)(B)(ii).

10   “No court shall reverse a determination made by a trier of

11   fact    with   respect    to    the   availability   of   corroborating

12   evidence . . . unless the court finds, . . . that a reasonable

13   trier of fact is compelled to conclude that such corroborating

14   evidence is unavailable.”         Id. § 1252(b)(4).

15          As the agency found, Singh did not produce reasonably

16   available documentary evidence.           The IJ reasonably required

17   proof that Singh worshipped Baba Ram Rahim in India,

18   whether through a letter from Baba Ram Rahim or one of his

19   followers, as well as evidence of persecution from fellow

20   followers of Baba Ram Rahim who were also beaten by Sikhs.

21   See id. § 1158(b)(1)(B)(ii) (providing that IJ can require
                                           3
1    corroboration of even credible testimony).   Singh was asked

2    several times to explain his failure to submit a letter or

3    other proof of his religious practice in India, and the IJ

4    did not err in concluding that Singh did not show the

5    evidence was unavailable as his explanations were

6    nonresponsive and he acknowledged that he had made no

7    attempt to obtain any letters.    See Chuilu Liu v. Holder,

8    575 F.3d 193, 198 (2d Cir. 2009) (“An IJ should point to

9    specific pieces of missing, relevant documentation and show

10   that this documentation was reasonably available; an alien

11   must have an opportunity to explain the omission; and the

12   IJ must assess any explanation that is given.” (internal

13   citations, brackets, and quotation marks omitted)).

14   Although Singh also stated that he did not know Baba Ram

15   Rahim personally and knew his fellow practitioners only

16   from meetings, the IJ was not compelled to find any letters

17   unavailable because Singh admitted that he personally knew

18   some of the practitioners and because his failure to

19   request supporting documents did not establish that they

20   were not available.   See id.; Wensheng Yan v. Mukasey, 509

21 F.3d 63, 67 (2d Cir. 2007) (upholding IJ’s finding when it
                                   4
1    is “tethered to record evidence, and there is nothing else

2    in the record from which a firm conviction of error could

3    properly be derived”).       Thus, the record does not compel a

4    finding that the evidence was unavailable.               See 8 U.S.C. §

5    1252(b)(4).

6           Finally, Singh raises new arguments regarding the lack

7    of documentation of his religious practice in the United

8    States and the sufficiency of the documentation he provided,

9    such    as   a   letter   from   the       village   leader   and   country

10   conditions evidence.        But because he did not raise these

11   arguments before the BIA, we decline to consider them.                  See

12   Lin Zhong v. U.S. Dep’t of Justice, 480 F.3d 104, 107 n.1 (2d

13   Cir.    2007)     (providing     that       judicially    imposed     issue

14   exhaustion is mandatory).         Even if sufficiently exhausted,

15   Singh has not identified any error in the burden finding given

16   the inconsistency between the village leader’s letter and

17   Singh’s testimony and the lack of evidence of recent or

18   ongoing violence against adherents of Baba Ram Rahim.

19          Given the absence of reliable corroboration and the fact

20   that Singh did not demonstrate that he could not produce

21   letters from his fellow followers of Baba Ram Rahim, the
                                            5
1    agency reasonably concluded that Singh failed to meet his

2    burden    of   proof.     8   U.S.C.    § 1158(b)(1)(B)(ii).        This

3    determination     is    dispositive    of   asylum,   withholding    of

4    removal, and CAT relief because all three claims are based on

5    the same factual predicate.           See Lecaj v. Holder, 616 F.3d
6    111, 119-20 (2d Cir. 2010).

7        For the foregoing reasons, the petition for review is

8    DENIED.

 9                                    FOR THE COURT:
10                                    Catherine O’Hagan Wolfe,
11                                    Clerk of Court




                                        6